 1
 2                                                                       JS-6
 3
 4
 5
 6
 7
 8
 9                                    UNITED STATES DISTRICT COURT
10                               CENTRAL DISTRICT OF CALIFORNIA
11
12   KENNETH NAIL, an individual,                   Case No. 8:18-cv-00930-JLS (JPRx)
13                       Plaintiff,                 ORDER GRANTING JOINT
                                                    STIPULATION OF DISMISSAL
14            v.                                    WITH PREJUDICE PURSUANT TO
                                                    FED. R. CIV. P. 41(A)(1)(A)-(B)
15   CARS.COM, LLC, a Illinois corporation;
     and DOES 1-50, inclusive,
16                                                  Complaint Filed:      April 17, 2018
                         Defendants.                Final Pretrial Conf.: July 26, 2019
17                                                  Trial Date:           To Be Set
18
19
20
21
22
23
24
25
26
27
28

                   ORDER GRANTING JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
     55769673v.1
 1                                              ORDER
 2            In consideration of the Parties’ Joint Stipulation of Dismissal With Prejudice
 3   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)-(B), and for good cause shown,
 4   it is hereby ordered that the above captioned lawsuit is DISMISSED IN ITS ENTIRETY
 5   WITH PREJUDICE. Each party will bear its owns fees and costs.
 6            IT IS SO ORDERED.
 7
 8   Date: March 25, 2019
                                                          JOSEPHINE L. STATON
                                                       ______________________________
                                                            Hon. Josephine L. Staton
 9                                                          United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                   1
                   ORDER GRANTING JOINT STIPULATION OF DISMISSAL WITH PREJUDICE
     55769673v.1
